United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604
                                December 2, 2002


                                       Before


                  Hon. RICHARD D. CUDAHY, Circuit Judge

                  Hon. FRANK H. EASTERBROOK, Circuit Judge

                  Hon. KENNETH F. RIPPLE, Circuit Judge


UNITED STATES OF AMERICA,                                Appeal from the United
      Plaintiff-Appellee,                                States District Court
                                                         for the Eastern
No. 00-1681              v.                              District of Wisconsin.

MATTHEW R. LANGE,                                        No. 99-CR-174
      Defendant-Appellant.                               J.P. Stadtmueller,
                                                         Judge.




                                        Order

     The opinion of this court issued on November 26, 2002, is amended as follows:

           Page 5, last line, change “1023” to “1023”;

           Page 6, line 6, change “mc2” to “mc2”;

           Page 6, first full paragraph, lines 15-16, delete “members.”